COURT OF APPEALS OF VIRGINIA


Present:    Judges Frank, Alston and Senior Judge Coleman


ANTHONY EDEN
                                                                MEMORANDUM OPINION *
v.     Record No. 2224-09-3                                          PER CURIAM
                                                                   FEBRUARY 9, 2010
COMMUNITY SYSTEMS, INC. AND
 DELOS INSURANCE


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Terry L. Armentrout; Armentrout & Armentrout, P.L.C., on brief),
                 for appellant.

                 (E. Albion Armfield; Frith Anderson & Peake, P.C., on brief), for
                 appellees.


       Anthony Eden appeals a decision of the Workers’ Compensation Commission finding

that his injury did not arise out of an actual risk associated with his employment, to which the

general public is not exposed. We have reviewed the record and the commission’s opinion and

find that this appeal is without merit. Accordingly, we affirm for the reasons stated by the

commission in its final opinion. See Eden v. Community Systems, Inc., VWC File No.

238-59-93 (Sept. 3, 2009). We dispense with oral argument and summarily affirm because the

facts and legal contentions are adequately presented in the materials before the Court and

argument would not aid the decisional process. See Code § 17.1 403; Rule 5A:27.

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.